Exhibit 99.9 Deer Consumer Products, Inc. Announces Record 2011 Financial Results; Provides 2012Growth Outlook NEW YORK, March 29, 2012 /PRNewswire-FirstCall/ · 2011 revenue of $226.7 million, an increase of 28.9% from 2010 · 2011 net income of $39.8 million, an increase of 31% from 2010 · Fully diluted earnings per share of $1.18, an EPS increase of 31% from 2010 · Anticipates favorable Chinese domestic consumer market environment for continued growth in 2012 Deer Consumer Products, Inc. (Nasdaq: DEER - News) (website: http://www.deerinc.com/), a leading provider of "DEER" branded household consumer products to Chinese consumers and a leading vertically integrated manufacturer of small household and kitchen appliances for global customers, announces today record financial results for the year ended December 31, 2011. 2011 REVENUE 2011 revenue was $226.7 million, an increase of $50.9 million, or 28.9%, from $175.8 million in 2010. Approximately 68% of our sales in 2011 were generated from the China domestic market while approximately 32% were from export markets. The increase in revenues was a result of our sales expansion in the China domestic market of our Deer branded product lines. We were also able to raise the average selling prices of our products and maintained healthy profit margins across our product lines. 2 2011 gross profit margin was approximately 30.6%, which reflects blended profit margins between our higher margin China domestic sales and generally lower margin export sales as well as an increase in the average selling prices of our products. In addition, we are continuing to improve the efficiency of our manufacturing operations by producing key components of our products in house, allowing us to benefit further from economies of scale and achieve improved manufacturing margins. 2 2011 SG&A expenses were $21.0 million, an increase of $7.3 million, or 52.9%, from $13.7 million in 2010, as expected, due to the hiring of additional direct sales staff and in-store product promoters to further our revenue growth in China. As expected, our advertising costs remained minimal in 2011 because we use factory representatives and in-store promoters to promote our products directly to consumers at retail locations, a standard marketing practice in the small household appliances industry in China. The in-store promotion approach is highly effective in marketing products directly to consumers in the unique Chinese retail environment as compared to traditional mass media advertising channels, which can cause significant advertising expenses without enhancing sales. According to a survey in the 2010 China Small Electronics Market Research Report, approximately 60% of Chinese consumers surveyed purchased small household appliances after being introduced to the product by in-store promoters. Like other established domestic brands in China, our in-store promoters market our products exclusively and directly to in-store customer traffic. 2 2011 net income was $39.8 million, an increase of 31% from 2010. Fully diluted earnings per share were $1.18, an EPS increase of 31% from 2010. $5.52 PER SHARE IN NET ASSETS, STRONG BALANCE SHEET, NO LONG-TERM DEBTS Deer's shareholders' equity increased to approximately $185.4 million, or $5.52 per share in net assets. Deer had more than $13.9 million in cash and equivalents at the end of the 2011 without any long-term debts. Deer has sufficient cash on hand to meet its liquidity requirements and has no plan to dilute our shareholders. MANAGEMENT COMMENTS ON 2 Bill He, Chairman & CEO of Deer, commented: "Deer is pleased to report record 2011 financial results. In 2010, Deer entered China's domestic markets with a strong push by putting our 'DEER' branded products on the shelves of retail locations across China. In 2011, Deer is continuing to expand its store presence across China while adding in-store promotional staff to further enhance sales. Deer currently has access to approximately 4,000 retail locations across China and has developed a well-recognized brand by working with various retail channels. We believe China remains the world's largest and fastest growing consumer retail market and has strong domestic demand for small household appliances. There are approximately 35,000 retail locations across China that Deer could potentially penetrate. Deer has significant growth potential in China.” CHINA DOMESTIC MARKET EXPANSION STRATEGIES "Due to the unique retail environment in China, where more than 60% of consumers purchase small household products as a result of direct marketing push by in-store promotional staff, we will have significantly more in-store promotional staff in 2012, that will exclusively market 'DEER' branded products directly to end consumers. Deer is considered a strategic platform for entering the local Chinese market, and has built up a strong ‘DEER’ brand through its expansion in the Chinese market. Chinese consumers have experienced relatively strong positive real income growth in recent years. We believe the rising standards of living will result in increased demand for quality consumer goods, such as small appliances. We plan to fully take advantage of this market opportunity by targeting our high quality products to these growing middle income Chinese consumers and providing exceptional customer service. We expect higher gross margins over time due to an anticipated greater percentage of our overall blended revenue being derived from the higher margin China domestic markets. We believe that we will be able to manage SG&A growth along with our significant revenue growth to maintain and enhance net profit margins." GROWTH STRATEGIES "In the short-term, we will continue building the solid reputation of our 'DEER' branded products to be the number one food preparation appliances brand by 2013. We also plan to focus sales of our high margin products, including our dehumidifier, vacuum cleaner, water filters and air purifier, to first and second tier Chinese cities that are experiencing strong economic growth. Over the course of the coming quarters, we plan to position ourselves as a high-end innovative brand in China and expand our 'DEER' brand to include complete integrated household appliance systems for the kitchen and bathroom. We have also made significant progress on our Wuhu manufacturing plant facility, by breaking ground to complete our new manufacturing plant. We are pleased with our construction progress.” PROVIDES2 In 2012, Deer anticipates revenues from the high margin China domestic sales will continue to surpass export sales. Deer provides 2012 revenue guidance of between $270 and $290 million, net income guidance of between $45 million and $47 million, and targets EPS (Earnings per Share) between $1.37 and $1.42. 3-YEAR INSIDER SHARE LOCKUP, TOTAL MANAGEMENT COMMITMENT As disclosed previously, Deer's entire management team has voluntarily entered into 3-year share lockup agreements, which prohibit them from selling any shares to the general public through at least 2013. The lockup agreements represent approximately 47% of Deer's entire outstanding shares. Deer management's vested interests are aligned with those of Deer's public shareholders. Deer has been led by its original founders since the inception of its operating business 17 years ago. Deer Consumer Products, Inc. is a NASDAQ Global Select Market listed U.S. company with its primary operations in China. Deer has a 17-year operating business as well as a strong balance sheet. Operated by Deer's founders and supported by more than 100 patents, trademarks, copyrights and approximately 1,000 staff, Deer is a leading provider of "DEER" branded consumer products to Chinese consumers and a leading vertically integrated manufacturer of small home and kitchen appliances for global customers. DEER's product lines include a series of small household and kitchen appliances as well as personal care products designed to make modern lifestyles easier and healthier. Safe Harbor Statement All statements in this press release that are not historical are forward-looking statements made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. There can be no assurance that actual results will not differ from the company's expectations. You are cautioned not to place undue reliance on any forward-looking statements in this press release as they reflect Deer's current expectations with respect to future events and are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated. Potential risks and uncertainties include, but are not limited to, the risks described in Deer's filings with the Securities and Exchange Commission. Corporate Contact: Helen Wang, President Deer Consumer Products, Inc. Tel: 011-86-755-86028300 Email: investors@deerinc.com DEER CONSUMER PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash & equivalents $ $ Restricted cash Accounts receivable Deposits - Advances to suppliers Other receivables VAT receivable Prepaid expense Inventories Total current assets NON-CURRENT ASSETS Advance for equipment purchase - Deposit for land use right Property and equipment, net Construction in progress Intangible assets, net Other assets - Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable $ $ Advance from customers Income tax payable Other payables and accrued expenses Dividend payable - Notes payable Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common Stock, $0.001 par value; 75,000,000 shares authorized; 33,592,562 shares issued and outstanding as of December 31, 2011 and 2010, respectively Paid-in capital Statutory reserve Development fund Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND EQUITY $ $ DEER CONSUMER PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2011, 2 Revenue $ $ $ Cost of revenue Gross profit Operating expenses Selling General and administrative Total operating expenses Income from operations Non-operating income (expenses) Interest income Interest expense - - ) Financial expense ) ) ) Exchange gain (loss) ) ) Other income, net Subsidy income Other expenses ) ) - Total non-operating income (expenses), net ) Income before income tax Income tax expense Net income Other comprehensive item Foreign currency translation ) Comprehensive Income $ $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic earnings per share $ $ $ Diluted earnings per share $ $ $ DEER CONSUMER PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for inventory losses - - Stock-based compensation (Increase) decrease in current assets: Accounts receivable ) ) Advances to suppliers - Other receivables, prepayments, and deposits ) ) ) Due from stockholder - - Due from related party - - Tax rebate receivable - - Inventories ) ) ) Increase (decrease) in current liabilities: Accounts payable ) Advance from customers ) ) ) Taxes payable ) ) Notes payable ) - Due to related party - - ) Other payables and accrued expenses ) Increase in noncurrent assets: Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Change in restricted cash ) Acquisition of property & equipment ) ) ) Acquisition of intangible asset ) ) - Refund of deposit on land use right - - Deposit for land use right ) ) - Advance for equipment purchase ) - - Sale of short-term investments - - Construction in progress ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable - - Proceeds from sale of common stock - - Dividends paid ) - - Offering costs paid - ) ) Proceeds from exercise of warrants - Purchase of treasury stock - ) - Payment on short-term loans - - ) Payment on long-term loans - - ) Net cash provided by (used in) financing activities ) ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS NET INCREASE (DECREASE) IN CASH & EQUIVALENTS ) ) CASH & EQUIVALENTS, BEGINNING OF YEAR CASH & EQUIVALENTS, END OF YEAR $ $ $ Supplemental Cash flow data: Income tax paid $ $ $ Interest paid $
